NONAQUEOUS ELECTROLYTE SECONDARY BATTERY INCLUDING SEPARATOR WITH FILLER LAYERS ON OPPOSITE SIDES OF SUBSTRATE
DETAILED ACTION
	
Remarks
Applicant's amendments and arguments have been entered. A reply to the Applicant' s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant' s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claims 1-4 are pending and being examined on the merits in this Office action. Claim 1 is amended.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 16, 2022 has been considered by the examiner.

Specification
The newly amended title is acknowledged and accepted.
The amended paragraph [0047] in the specification is acknowledged and accepted.

Claim Rejections - 35 USC § 103
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hatayama et al. (JP 2016072120 A, whose English machine translation is being used for citation purposes, hereafter Hatayama) in view of Ito et al. (US 20170229743 A1, hereafter Ito) and Hamano et al. (US 5981107, hereafter Hamano).
Regarding claim 1, Hatayama teaches a nonaqueous electrolyte secondary battery comprising a positive electrode, a negative electrode and a separator disposed therebetween ([0001]-[0002]).
Hatayama further teaches a “porous substrate layer (A)” ([0012], line 108; reading on “a substrate” as claimed), on both sides of which a “porous layer (B)” may be provided ([0012] and [0076]) and a “layer (C)” may then be provided on “both surfaces of the outermost porous layer (B)” ([0076], line 912). As such, the combination of the “porous layer (B)” and “layer (C)” is provided on each side of the “porous substrate layer (A)”. The one combination of the “porous layer (B)” and “layer (C)” directed to the positive electrode reads on “a first filler layer disposed on one side of the substrate”, and the other combination of the “porous layer (B)” and “layer (C)” directed to the negative electrode reads on “a second filler layer disposed on the other side of the substrate”.
Hatayama teaches the “layer (C)” in the first filler layer may contain basic phosphate (c-1) ([0076], line 908; one skilled in the art would readily appreciate basic phosphate is composed 
Hatayama teaches the “porous substrate layer (B)” in the second filler layer contains an inorganic filler (b-2), which may be preferably boehmite particles ([0044]-[0048]). According to the instant specification, boehmite particles has a higher melting point than the phosphate salt particles. Thus, Hatayama implicitly teaches the boehmite particles has a higher melting point than the phosphate salt particles.
Hatayama is silent to the instantly claimed BET specific surface area of the phosphate salt particles being not less than 5 m2/g and not more than 100 m2/g. However, in the same field of endeavor, Ito discloses that an inorganic phosphate compound having a specific surface area of 5 m2/g to 50 m2/g is contained in a layer disposed on the surface of a separator, which secures a wide contact area between the inorganic phosphate compound and nonaqueous electrolyte and an effects at a higher level ([0042]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have incorporated the teachings of Ito into Hatayama such that the phosphate salt particles have a specific surface area of 5 m2/g to 50 m2/g, as taught by Ito, in order to at least secure a wide contact area between the phosphate salt and nonaqueous electrolyte ([0042], Ito). The range of 5 m2/g to 50 m2/g reads on the instantly claimed “not less than 5 m2/g and not more than 100 m2/g” of the phosphate salt particles.
Hatayama in view of Ito is silent to a polyolefin resin layer disposed on the surface of the first layer and in contact with the positive electrode, as claimed. However, in the same field of endeavor, Hamano discloses an adhesive resin layer (11) is disposed between a positive 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have dispose an adhesive resin layer between the positive electrode and the separator, as taught by Hamano, such that the adhesive resin layer is disposed on the surface of the first filler layer and in contact with the positive electrode in order to prevent the positive electrode from peeling from the separator. Hatayama further teaches the adhesive resin layer may contain a polyolefin, such as polyethylene (See at least col. 9, lines 36-47; col. 13, lines 21-22).
Regarding claim 2, Hatayama in view of Ito teaches the nonaqueous electrolyte secondary battery according to claim 1, and the above-mentioned range of 5 m2/g to 50 m2/g overlaps the instantly claimed range of “not less than 20 m2/g and not more than 100 m2/g”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 3, Hatayama in view of Ito teaches the nonaqueous electrolyte secondary battery according to claim 1, wherein the phosphate salt particles are lithium phosphate particles ([0078]-[0079]: PO43- and Li+).
Regarding claim 4, Hatayama in view of Ito teaches the nonaqueous electrolyte secondary battery according to claim 1, and further teaches the particle size of the basic phosphate may be preferably in the range of 0.2 µm to 2 µm ([0080]), reading on the instantly claimed average particle size of the phosphate salt particles being 0.05 µm to 1 µm. The range of 0.2 µm to 2 µm overlaps the instantly claimed range of 0.05 µm to 1 µm. In the case where prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Hatayama further teaches the average pore size of the substrate may be preferably in the range of 0.03 µm to 0.7 µm ([0021]). Thus, the ratio of the average particle size of the phosphate salt particles to the average pore size of the substrate is in the range of about 0.29 to 67 (i.e., 0.2/0.7=0.29; 2/0.03=67), which overlaps the instantly claimed range of less than 1 (i.e., the average particle size of the phosphate salt particles is smaller than the average pore size of the substrate). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).

Response to Arguments
Applicant's arguments filed February 14, 2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments regarding “adhesive resin solution [being a mixture of polyvinylidene fluoride and N-methylpyrrolidone] was coated on both sides of a separator material …” (p7, Remarks), it is respectfully noted that a reference may be relied upon for ALL that it would have reasonably suggested to one having ordinary skill the art, , consult Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.1989). In this case, even if Hamano discloses “adhesive resin solution [being a mixture of polyvinylidene fluoride and N-methylpyrrolidone]”, it does teach the resin layer containing a polyolefin, as addressed in the rejections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZHONGQING WEI/Primary Examiner, Art Unit 1727